OPINION.
Phillips
: The Commissioner determined taxpayer’s profits tax for 1917 under the provisions of section 203 (a) and (c) of the Revenue Act of 1917. Taxpayer claims that such tax should have been computed under the provisions of section 205, on the ground that the taxpayer had no net income from the trade or business during the pre-war period. Section 205 (a) (1) refers specifically to domestic corporations, while taxpayer is a foreign corporation. Taxpayer claims, however, that it falls within section 203 (d), in that it is impossible satisfactorily to determine the average amount of the annual net income of the trade or business during the pre-war period, and that, in such a case, a foreign corporation may fall within the provisions of section 205 (a) (1). Without passing upon the question raised by the taxpayer, it is sufficient to point out that *714there is a marked difference between inability to determine the average amount of the annual net income of the trade or business during the pre-war period and the determination that during the pre-war period the taxpayer had no net income from the trade or business. The taxpayer has not shown that its average net income for the pre-war period can not be determined, and it does not fall within the provisions of section 203 (d).